Order entered July 22, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00138-CR
                                      No. 05-19-00139-CR
                                      No. 05-19-00140-CR
                                      No. 05-19-00141-CR

                           JOSEPH GLEN ROBINSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F17-41918-U, F18-00666-U, F18-00673-U & F18-34887-U

                                            ORDER
       We REINSTATE these appeals.

       On July 11, 2019, we abated these appeals for a hearing on why appellant’s brief had not

been filed; that same day, counsel filed an Anders brief in all four appeals. Counsel did not,

however, file a motion to withdraw as counsel to accompany the Anders brief. She also did not

provide proof she (1) informed appellant of his right to file a pro se response, his right to review

the record before filing that response, and his pro se right to seek discretionary review should the

court of appeals declare his appeal frivolous or (2) provided appellant with a copy of the clerk’s

record and reporter’s record or informed him he should immediately file a motion for pro se
access to the appellate record with the court of appeals. See Kelly v. State, 436 S.W.3d 313, 319–

20 (Tex. Crim. App. 2014).

       Accordingly, counsel Sharita Blacknall is ORDERED to file, by July 29, 2019, a motion

to withdraw as counsel and proof she has complied with the requirements of Kelly. If counsel

fails to comply with this order, these appeals may be abated for a hearing in the trial court

regarding appellant’s representation.

       We DIRECT the Clerk to send a copy of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; to counsel Sharita Blacknall; and to the Dallas

County District Attorney.




                                                    /s/     BILL PEDERSEN, III
                                                            JUSTICE